COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Diogu Kalu Diogu II v. Yaowapa Ratana Aporn

Appellate case number:     01-17-00392-CV

Trial court case number: 16-DCV-237547

Trial court:               505th District Court of Fort Bend County

        Appellant, Diogu Kalu Diogu II, has filed a motion to abate this appeal for the trial court
to issue findings of fact and conclusions of law. Although appellant filed a request for findings of
fact and conclusions of law pursuant to Rule 296, the record fails to demonstrate that appellant
filed the notice of past due findings of fact and conclusions of law required by Rule 297. See TEX.
R. CIV. P. 297. (“If the court fails to file timely findings of fact and conclusions of law, the party
making the request shall, within thirty days after filing the original request, file with the clerk and
serve on all other parties in accordance with Rule 21a a ‘Notice of Past Due Findings of Fact and
Conclusions of Law’ which shall be immediately called to the attention of the court by the clerk.”).
Failure to file this notice waives the right to complain that the trial court did not file the requested
findings. See Las Vegas Pecan & Cattle Co. v. Zavala Cty., 682 S.W.2d 254, 255 (Tex. 1984)
(“Without such timely reminder [of past due findings of fact and conclusions of law], [appellant]
waived its complaint of the failure on appeal.”); Guillory v. Boykins, 442 S.W.3d 682, 694 (Tex.
App.—Houston [1st Dist.] 2014, no pet.) (“Because the record does not reveal that [appellant]
timely filed a reminder of past-due findings of fact and conclusions of law as required by Rule
297, this appellate complaint is waived.”) (citing Las Vegas Pecan & Cattle, 682 S.W.2d at 255-
56). Accordingly, the motion to abate is denied.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: February 15, 2018